     Case 6:16-bk-12192-WJ            Doc 613 Filed 02/05/21 Entered 02/05/21 13:07:03                    Desc
                                       Main Document     Page 1 of 7
Helen Frazer, Bar No. 92627
2901 W. Coast Highway, Suite 200
Newport Beach, CA 92663
Telephone: (949) 500‐6108



                                         UNITED STATES BANKRUPTCY COURT
                                          CENTRAL DISTRICT OF CALIFORNIA
                                                RIVERSIDE DIVISION

                                                           CASE NO. 16‐12192‐WJ
In re
  MARK TECHNOLOGIES CORPORATION                            CHAPTER 7

                                                           TRUSTEES DECLARATION RE
                                                           (A) FINAL REPORT; (B) APPLICATION
                        Debtor(s)                          FOR COMPENSATION; AND (C) NON‐
                                                           OPPOSITION TO APPLICATIONS FOR
                                                           COMPENSATION

                                                           DATE: TO BE SET
                                                           TIME:
                                                           CTRM:


        I, Helen Frazer, declare as follows:

        1.       I am the duly appointed and acting Chapter 7 Trustee in the above referenced bankruptcy case. All of

  the facts stated herein are within my personal knowledge, and if called upon to testify, I could and would competently

  testify thereto.

        2.       The case was commenced by the filing of a voluntary petition under Chapter 11 of the U.S. Bankruptcy

Code on 03/11/2016. The case was converted to one under Chapter 7 on 5/4/16 and the undersigned Trustee was

appointed on the same date.

        3.       The filing was precipitated by entry of a judgment against the Debtor and in favor of EDF Renewable

  Energy, Inc. (“EDF”) in excess of $20 million. The Debtor owned approximately 650 acres of land improved with wind

  turbine generators (“WTGs”). Prior to 2013, the Debtor entered into agreements with EDF and/or its affiliated entities

  to lease the property and operate the WTGs to generate energy which was then sold to Southern California Energy

  (“SCE”). Sale proceeds were deposited into a trust account (the “Trust”). Debtor relinquished its rights to payments

  from the Trust in exchange for an upfront payment from EDF of $8 million at the time of lease renewal, however, it
  Case 6:16-bk-12192-WJ              Doc 613 Filed 02/05/21 Entered 02/05/21 13:07:03                     Desc
                                      Main Document     Page 2 of 7
retained a 5% beneficial interest in the Trust. In or about 2013, Debtor sought to terminate its lease agreement

with EDF resulting in litigation between the parties pertaining to whether the lease was properly terminated and

whether the Debtor was required to pay an early termination fee to EDF. Ultimately EDF obtained its judgment against

the Debtor.

      4.         Upon my appointment, I obtained an order for operation of the property pending sale (Dkt. No. 100)

and commenced efforts to liquidate the Debtor’s assets. Every action I took was vigorously opposed by Debtor and

its affiliates. Ultimately, I was able to sell Debtor’s property (Order approving sale Dkt. No. 327) and enter into a

settlement with EDF and other secured creditors pertaining to their interests in the Debtor’s real property and EDF’s

interest in the Trust (Order approving compromise Dkt. No. 311). These orders were appealed along with the Court’s

orders denying Debtor’s motions to compel the Trustee to abandon the real property and various litigation claims.

The appeals went on for several years as counsel for Debtor and its affiliates repeatedly withdrew from representation

due to misstatements of facts advanced by Debtor’s principal. The appeals were finally dismissed by Court Order

entered August 26, 2020 (Dkt. No. 606).

      5.         The Trustee does not have any opposition to the Final Fee Application filed by the following

professionals:

                 (a)     Sulmeyer Kupetz, APC, the estate’s general counsel. The Application for Compensation is no.

609 in the Court’s docket.

                 (b)     Baker Tilly fka Squar Miler LLP, the estate’s accountants. The Application for Compensation is

no. 611 in the Court’s docket.

      6.         Debtor’s Chapter 11 Counsel, Todd Turoci, received a retainer from debtor in the amount of $25,000

less filing fee of $1,717. Total remaining retainer is $23,283 pursuant to his Application for Compensation (Dkt. No.

109). The Order Approving his fees of $54,662.50 & costs of $1,337 was entered on October 25, 2017 (Dkt. No. 467).

Therefore, the total fees claimed (54,662.50) less retainer ($23,283) is $31,379.50. The total cost is $3,054.47 less

$1,717 filing fee paid is $1,337.47. Thus, Turoci will be paid $31,379.50 for his fees and $1,337.47 for his costs.

      7.         The Trustee allocated $250,000 distribution to allowed unsecured creditors per stipulation and order

entered 2/23/17 (Dkt No. 311). Administrative fees to the Office of the U.S. Trustee and Clerk of the Court (Cost)
   Case 6:16-bk-12192-WJ            Doc 613 Filed 02/05/21 Entered 02/05/21 13:07:03                       Desc
                                     Main Document     Page 3 of 7
will be paid in full. The remaining balance will be distributed pro‐rata to all Chapter 7 professionals fees. All

expenses claimed by professionals will be paid in full.

      8.         Attached hereto is the Trustee’s Summary of Receipts and Disbursements and Calculation of Trustee’s

statutory fee.

      I declare under penalty of perjury that the above is true and correct.



Dated: February 5, 2021                             /s/ Helen Frazer
                                                    Helen Frazer
                                                    Chapter 7 Trustee
  Case 6:16-bk-12192-WJ            Doc 613 Filed 02/05/21 Entered 02/05/21 13:07:03       Desc
                                    Main Document     Page 4 of 7
                                   SUMMARY OF RECEIPTS AND DISBURSEMENTS

1. RECEIPTS:
               Sale of Real Property                              $        3,180,000.00
               Collection of Accounts Receivable                  $          523,992.80
               Sanctions Received                                 $           28,826.48
               Other Receipts (Sale of Real Property)             $              152.98

                               TOTAL RECEIPTS:                                 A. $    3,732,972.26

2. DISBURSEMENTS:
               Bank Fees                                          $             31,940.97
               Bond Premium                                       $              1,659.58
               Secured Creditors (Sale of Property)               $          2,387,661.21
               State Sales & Use Taxes (Sale of Property)         $             48,342.75
               Auctioneer Fees (Ch. 7)                            $            180,000.00
               Cost of Sale of Property                           $              4,302.00
               Franchise Tax Board (Post Petition)                $              3,200.00

                           TOTAL DISBURSEMENTS:                                B. $   2,6557,106.51
                           CASH BALANCE ON HAND:                               C. $    1,075,865.75

3. PROJECTED DISBURSEMENTS:

         Helen Frazer
                                         Fees*                    $          130,417.99
         Trustee
                                         Expenses                 $              402.81

         SULMEYER KUPETZ
                                         Fees*                    $          542,340.72
         Attorney for Trustee
                                         Expenses                 $           19,410.03

         BAKER TILLY FKA SQUAR
         MILNER LLP                      Fees*                    $           95,169.36
         Accountant for Trustee
                                         Expenses                 $              556.91
         TODD TUROCI
                                         Fees                     $           31,379.50
         Attorney for D‐I‐P
                                         Expenses                 $            1,337.47

         FRANCHISE TAX BOARD
         Other State or Local Taxes
                                                                  $              836.62
         (post‐petition) – Claim No.
         15
    Case 6:16-bk-12192-WJ          Doc 613 Filed 02/05/21 Entered 02/05/21 13:07:03                   Desc
                                    Main Document     Page 5 of 7
            FRANCHISE TAX BOARD –
            Priority Claim No. 2                                          $                3,339.34

            UNITED STATES TRUSTEE FEES:                                   $                 325.00
            MISCELLANEOUS COURT COSTS:                                    $                 350.00
            FUNDS AVAILABLE FOR CREDITORS:                                $             250,000.00
            PAYMENT TO DEBTOR (SURPLUS):                                  $                   0.00

         TOTAL PROJECTED DISBURSEMENTS:                                                     D. $      1,075,865.75
         (D must equal amount of C)

         TOTAL OF ALL DISBURSEMENTS:                                                        E. $      3,732,972.26
         (B plus D must equal A)




*Chapter 7 Administrative/Professionals Fees were reduced and will receive pro‐rata distribution
     Case 6:16-bk-12192-WJ            Doc 613 Filed 02/05/21 Entered 02/05/21 13:07:03                      Desc
                                       Main Document     Page 6 of 7


Printed:    02/05/2021 12.51 AM              Trustee's Compensation
Debtor: MARK TECHNOLOGIES CORPORATION                                            Case: 6:16-bk-12192-WJ

   Computation of Compensation
     Total disbursements to other than the debtor are:                                                    3,732,972.26
     Pursuant to 11 U.S.C. 326, compensation is computed as follows:
              25% of First $5,000                                              5,000.00     =                 1,250.00
              10% of Next $45,000                                             45,000.00     =                 4,500.00
               5% of Next $950,000                                           950,000.00     =                47,500.00
               3% of Balance                                               2,732,972.26     =                81,989.17

                                                     Calculated Total Compensation:                        $135,239.17
                                                                     Plus Adjustment:                             0.00
                                                                Total Compensation:                        $135,239.17
                                                                 Less Previously Paid:                            0.00
                                                     Total Compensation Requested:                         $135,239.17

   Trustee Expenses
  POSTAGE                                                                                                           $17.78
  POSTAGE                                                                                                           $73.97
  POSTAGE                                                                                                           $92.74
  OTHER                                             court call fee                                                  $25.00
  POSTAGE                                                                                                           $28.22
  POSTAGE                                                                                                           $43.80
  POSTAGE                                                                                                           $45.05
  POSTAGE                                                                                                           $32.95
  POSTAGE                                                                                                           $17.80
  POSTAGE                                                                                                           $25.50

                                                                   Subtotal Expenses:                          $402.81
                                                                      Plus Adjustment:                            0.00
                                                                      Total Expenses:                          $402.81
                                                                  Less Previously Paid:                           0.00
                                                           Total Expenses Requested:                           $402.81

    The undersigned Trustee certifies under penalty of perjury that the foregoing is true and correct to the best
of his/her knowledge and requests the United States Trustee to approve this report and accounts and requests
the Court to provide for notice and opportunity for a hearing under 11 U.S.C. 330(a), 502(b), and 503(b) and to
thereafter award final compensation or reimbursement of expenses and to make final allowance for the
purposes of distribution to claims, administrative expenses, and other payments stated in this report and
account.

    WHEREFORE, the Trustee requests that this application be approved by this Court and that the Trustee be granted
an allowance of $135239.17 as compensation and $402.81 for reimbursement of expenses. The Trustee further states
that no payments have been made or promised to him/her for services rendered or to be rendered in any capacity in this
case. No agreement or understanding exists between applicant and any other person for sharing compensation
received or to be received.
     Case 6:16-bk-12192-WJ       Doc 613 Filed 02/05/21 Entered 02/05/21 13:07:03     Desc
                                  Main Document     Page 7 of 7


Printed:   02/05/2021 12.51 AM       Trustee's Compensation
Debtor: MARK TECHNOLOGIES CORPORATION                               Case: 6:16-bk-12192-WJ




Dated:     02/05/2021                                 /s/ Helen Frazer
                                             Signed:___________________________________________

                                             Helen Frazer, TRUSTEE
                                             2901 W. Coast Highway, Suite 200
                                             Newport Beach, CA 92663
